Butler, J.
In this case we are of opinion that there are no errors in the rulings of the Superior Court which will justify us in advising a new trial.
1. We are all satisfied that the record and evidence in relation to the name of the common-field were properly admitted ; the motion shows that there was but one field and that was known at different times by different names. The objection of the defendant is founded upon the idea that the proprietors of the field were a corporation. In that we think he is mistaken. The proprietors of common-fields are authorized to do certain acts, which they might also do if a corporation. But, in the first place, the acts which they are authorized to do are not necessarily corporate, and relate to the single purpose of erecting and maintaing a common fence for the protection of their several property, and even in respect to such fence they are several and not joint proprietors. They are not authorized to hold joint property at all; and all their *247rights continue several, except perhaps the incidental one in respect to a common pasturage at the close of the season. And, in the second place, the legislature has not in express terms made them a body politic and corporate, as they have uniformly done in other cases where they intended to create a corporation. Nor have they provided that the proprietors of such fields shall have a corporate name or seal; nor given them power to hold property; nor to sue or be sued ; but have withheld from them many of the essential attributes of a corporation. We think it very clear therefore that the General Assembly did not intend to constitute them a corporation, and that no corporate name was required or existed, and that the evidence was admissible for the purpose for which it was offered and received.
2. We are all satisfied also that the report of the committee appointed to alter the line of fence was properly received in evidence. The statute does not require that the report of the committee in such case should be accepted by a vote of the proprietors. All that it requires is that they shall “ cause their doings to be entered with the clerk of the field.” The motion shows that this was done, and the report recorded at length on the records of the proprietors.
8. The third objection of the defendant is founded upon a claim made in the court below, that inasmuch as there was no evidence that the plaintiffs were sworn as fence-viewers, they could not recover in the action. The claim was properly overruled by the court. These fence-viewers are quasi public officers, and it is elementary law that proof of their having acted as such officers is prima facie evidence of their appointment and qualification; and this seems to be true although they are parties to the record. The law is so stated by Taylor on Evidence in England (vol. 1, page 156,) and by Mr. Greenleaf in this country (Evidence, vol. 1, § 92,) and see several of our own and other cases collected by Cowen and Hill, and cited in their notes to Phillips’ Evidence (vol. 2, p. 554.) We know of no well-considered case to the contrary.
4. A question of more difficulty, and upon which the court were not all agreed at first, relates to the form in which the *248plaintiffs made demand of the defendant for compensation for erecting the fence. The motion states that “ the plaintiffs appraised the fence made by them and for which this suit was brought at the sum of 122.50, and gave the appraisal to the defendant, but there was no detailed statement of the cost and expense of building the fence given to the defendant, and none was required by him, and no objection was made to the appraisal on that account.” The objection is that the plaintiffs should have presented to the defendant a bill of items, or technical.” account” of the costand expenses. We are not prepared to assent to this claim. The statute uses the word “ account.” But in the first place, it does not appear what the fence was, and whether a detailed statement of items was or was not practicable or important. Neither the character of the fence nor the precise form of the bill is given, and for aught that appears the plaintiffs may lawfully have contracted for the building of the fence by others for a gross sum, or to have it built for what it was worth. In the second place, we know of no reason why a detailed statement should, in all cases, be required as a technical condition precedent to a right to recover. If the defendant was not satisfied with the amount of the bill presented, he could have asked for items, as in other cases, or appealed to the selectmen to estimate and appraise the expense of making the fence. And in the third place, we see nothing in the statute or the circumstances of the case which would justify us in holding that the legislature intended to make the right of the fence-viewers to recover of a delinquent proprietor the expense of building his fence, depend on the technical form in which the payment of such expense should be demanded. The legislature intended undoubtedly, not only that the officers of the law should be compensated for the performance of the delinquent’s duty, but that the delinquent should have a reasonable opportunity to pay for the same before he should be subjected to a suit. But we do not think they could have intended more, or that the term ” account ” is used in the statute in a strict technical sense. We think it is used as meaning a statement of the amount “ of the cost and charges of *249building the fence.” Moreover, new trials are never granted where it does not appear that injustice has or may have been done, and in this case the amount of the demand was small, and it does not appear from any objection made by the defendant at the time, or any appeal taken by him, or in any other manner, that the bill was not a reasonable one or that any injustice has been done in that respect to the defendant. On the other hand, we think it would be gross injustice to the plaintiffs to grant a new trial and advise the Superior Court to turn them out of court under such circumstances, on such an objection.
5. The fifth and last objection is that the action of the fence-viewers was void. It appears that the defendant was not the sole owner of the land which was charged with the fence, but it further appears that he had occupied it for many years as his own, and that the committee who allotted the fence apportioned it to him ; it does not appear that the action of the committee was without his knowledge or assent and acquiescence. The plaintiffs, as fence-viewers, had nothing to do with that apportionment. It was their legal duty when required, to build the fence as apportioned and collect of the person to whom the apportionment was made. The defendant made no objection to the bill on that ground before suit' and trial, and under all the circumstances he cannot be permitted to avail himself of it against the plaintiffs.
For these reasons a new trial'is not advised.
In this opinion the other judges concurred; except Carpenter, J., who having tried the case in the court below, did not sit.